DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2017/089723 filed 06/23/2017.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application CN201610579944.8 was received on 01/18/2019.

Response to Arguments/Amendments
4.	The Applicant’s newly amended Title (see p. 10 of Applicant’s Remarks dated 01/22/2021), have been fully considered; the newly amended Title is noted and accepted. The objection (see section 4 of the Office Action dated 10/29/2020) has been withdrawn. 

5.	The Applicant’s arguments relating to the newly amended claims, (see p. 11 of Applicant’s Remarks dated 01/22/2021) have been fully considered, and are persuasive in light 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Lytle (Reg. No. 40073) on 02/19/2021.
Claim 22 has been amended as follows (changes indicated), to recite in its entirety:
22. (Previously Presented): An information processing apparatus in a filter bank multi-carrier system, comprising: 
the electronic device of claim 1;
a pilot inserting device configured to insert a pilot pattern consisting of the specific pilot symbol, the first symbol and the second symbol into the data sequence; and 
one or more antennas configured to transmit the data sequence in which the pilot pattern is inserted, 
.

REASONS FOR ALLOWANCE
7.	Claims 1 – 5, 8 – 9, 12 – 16, 18 – 19, 22, and 24 - 26 are allowed.
Reasons For Allowance Over Prior Art
8.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of pilot generation for channel estimation in a FBMC system. Specifically, the independent claims lay out a particular system of pilot signal generation and insertion into signals for interference cancellation. This is known in the art (see at least the previously cited Ren (US 20170099172 A1) in view of He (US 20170230202 A1)). However, the Applicant has incorporated subject matter previously indicated as allowable into the independent claims. This subject matter is a limitation requiring that interference cancellation be able to occur within a predetermined range based on either a filter bank characteristic or error rate requirement. The Examiner did not find this feature in a similar FBMC system in the prior art. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 – 5, 8 – 9, 12 – 16, 18 – 19, 22, and 24 - 26 are allowed.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.S./Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464